Title: Notice of Sale of Bernard Moore’s Property, 10 January 1771
From: Braxton, Carter,Webb, George,Walker, Thomas,Jefferson, Thomas,Power, Jack
To: 


                    Notice of Sale of Bernard Moore’s Property
                    [10 January 1771]
                    To be sold to the highest Bidders, on Thursday the 31st of this Instant (January) at the House of Colonel Bernard Moore, in King William,
                    Eighteen Hundred Acres of land for the Life of Colonel Moore, lying on Mattapony River, in the said County, being the Land whereon Colonel Moore now lives. Also the Fee Simple Estate in eleven Hundred and twenty five Acres of exceeding fine well timbered Land,  lying in the said County, on Pamunkey River, below Ruffin’s Ferry, where Colonel Moore formerly lived. The above Lands are subject to Mrs. Moore’s Dower. At the same Time will be sold all the personal Estate of Colonel Moore; consisting of Plate, Household and Kitchen Furniture, Horses, Hogs, Sheep, Cattle, Corn, Fodder, Plantation Utensils, and sixteen House Servants.–––––And on Tuesday the 5th of February, being the Day after Henrico Court, will be sold to the highest Bidders, at Richmond Town, the Remainder of Colonel Moore’s Slaves, being near one Hundred, amongst which are Tradesmen of several Sorts.–––––All the above Estate hath been conveyed to the Subscribers, as Trustees, for the Purpose of paying Colonel Moore’s Debts. As it is the Desire of the Trustees to make the most of the Estate, for the Benefit of the Creditors, they request that all Persons who have Mortgages on, or Demands against, the Estate, may attend the Sale to assist them, and see that every Thing is conducted to their Satisfaction. Twelve Months Credit will be allowed for the above Estate, the Purchasers giving Bond, with approved Security, to
                    
                        
                            carter braxton
                            }
                            Trustees.
                        
                        
                            george webb,
                        
                        
                            thomas walker
                        
                        
                            thomas jefferson
                        
                        
                            jack power
                        
                    
                